Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 1 of 30




                           IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OKLAHOMA

  1) ART OF MANLINESS, LLC,                             )
                                                        )
                         Plaintiff,                     )
                                                        )
  v.                                                    )     Case No. 19-cv-00493-CVE-JFJ
                                                        )     (Tulsa County Case No. CJ-2019-2782)
  1) URBANDADDY, INC. and                               )
  2) LANCE BROUMAND,                                    )
                                                        )
                         Defendants.                    )


                                       NOTICE OF REMOVAL

         Defendants UrbanDaddy, Inc. and Lance Broumand, by and through their undersigned

  counsel, file this Notice of Removal of a state court action and state the following:

         1.      On July 12, 2019, Plaintiff Art of Manliness, LLC (“AOM”), commenced an

  action against the above-named Defendants in the District Court of Tulsa County, State of

  Oklahoma, captioned Art of Manliness, LLC, Plaintiff v. UrbanDaddy, Inc. and Lance

  Broumand, Defendants, Case No. CJ-2019-02782. A copy of the OSCN docket sheet is attached

  as Exhibit 1, and a copy of the state court Petition is attached as Exhibit 2.

         2.      In such state court action, Plaintiff AOM seeks to recover money damages against

  both Defendants for breach of contract, fraud, negligence, breach of fiduciary duty, punitive

  damages, and various other claims.

         3.      The amount in controversy in this action exceeds $75,000, exclusive of interest

  and costs, and this action is between citizens of different states. This Court has diversity

  jurisdiction pursuant to 28 U.S.C. § 1332. Removal to this Court is proper pursuant to 28 U.S.C.

  §§ 1332, 1441, and 1446.
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 2 of 30




          4.        Plaintiff is an Oklahoma limited liability company formed under the laws of

  Oklahoma and has its principal place of business in Oklahoma. See also Petition, Exhibit 2, at ¶

  1. On information and belief, all members of Plaintiff are citizens and residents of Oklahoma.

          5.        Defendant UrbanDaddy, Inc. is a foreign corporation formed under the laws of

  Delaware and has its principal place of business in New York, New York. See also Petition,

  Exhibit 2, at ¶ 2.

          6.        Defendant Lance Broumand is a citizen and resident of the State of New York.

  See also Petition, Exhibit 2, at ¶ 3.

          7.        According to the returns of service filed in the state court action, Defendant

  UrbanDaddy, Inc. was served on August 8, 2019, and Defendant Lance Broumand was served on

  August 12, 2019. Copies of the returns of service are attached as Exhibits 3 and 4.

          8.        According to the Plaintiff’s Petition, Plaintiff seeks recovery in excess of

  $75,000.00, exclusive of interest and costs, against both Defendants. See Petition, Exhibit 2, at

  ¶¶ 30, 39, 40, 45, 46, 57, 58, 65, 67, and the prayer for relief; see also Plaintiff’s pre-lawsuit

  demand for more than $200,000.00, Exhibit 5 hereto.

          9.        This Notice of Removal is timely filed under 28 U.S.C. § 1446, because

  Defendants UrbanDaddy, Inc. and Lance Broumand were served with Summons and Petition on

  August 8, 2019 and August 12, 2019, respectively, according to the returns of service.

          10.       All Defendants join in and consent to removal by and through their counsel’s

  signature hereinbelow.

          11.       No previous Notice of Removal has been filed with this Court or any other federal

  district court.




                                                    2
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 3 of 30




         12.     Pursuant to 28 U.S.C. § 1446, attached hereto are all the following items filed of

  record in the state court action:

         a)      Exhibit 1, the OSCN docket sheet for the state court action;

         b)      Exhibit 2, the Petition filed on July 12, 2019;

         c)      Exhibit 3, the return of service for Defendant UrbanDaddy, Inc.;

         d)      Exhibit 4, the return of service for Defendant Lance Broumand; and

         e)      Exhibit 5, Defendants also attach the Plaintiff’s pre-lawsuit demand letter seeking

         in excess of $200,000.00, which demand letter is referred to in Plaintiff’s Petition.

         13.     A copy of this Notice of Removal is being filed with the District Court of Tulsa

  County.

         WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, all Defendants remove

  the entire state court action from the District Court of Tulsa County, Oklahoma, to this United

  States District Court.

                                                        DOERNER, SAUNDERS, DANIEL &
                                                          ANDERSON, L.L.P.

                                                   By: s/Richard H. Foster
                                                       Michael S. Linscott, OBA No. 17266
                                                       Richard H. Foster, OBA No. 3055
                                                       Two West Second Street, Suite 700
                                                       Tulsa, Oklahoma 74103-3117
                                                       Telephone (918) 582-1211
                                                       Facsimile (918) 925-5238
                                                       mlinscott@dsda.com
                                                       rfoster@dsda.com

                                                        Attorneys for Defendants
                                                        UrbanDaddy, Inc. and Lance Broumand




                                                   3
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 4 of 30




                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 6, 2019, a true and correct copy of
  the above and foregoing was mailed, with proper postage thereon, and through the ECF system,
  if counsel is registered, to:

              Jerrick L. Irby
              Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
              320 South Boston Avenue, Suite 200
              Tulsa, OK 74103-3706


                                                  s/Richard H. Foster
                                                  Richard H. Foster

  5105669.1




                                                     4
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 5 of 30




                 EXHIBIT 1
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 6 of 30

                 OKLAHOMA
                 State Courts Network
The information on this page is NOT an official record. Do not rely on the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.

                      IN THE DISTRICT COURT IN AND FOR TULSA COU NTY, OKLAHOMA

                                                                                          No. CJ-2019-2782
  ART OF MANLINESS LLC,
                                                                                         (Civil relief more than $10,000: BREACH OF
       Plaintiff,
                                                                                          AGREEMENT - CONTRACT)
  v.
  URBANDADDY INC,
                                                                                         Filed: 07/12/2019
       Defendant, and
  LANCE BROUMAND,
       Defendant.
                                                                                         Judge: Morrissey, Linda G.


 PARTIES
ART OF MANLINESS LLC, Plaintiff
BROUMAND, LANCE, Defendant
URBANDADDY INC, Defendant



 ATTORNEYS
 Attorney                                                                                Represented Parties
 IRBY, JERRICK L (Bar #30876)                  ART OF MANLINESS LLC,
 HALL ESTILL HARDWICK GABLE GOLDEN & NELSON PC
 320 S BOSTON AVE., SUITE 200
 TULSA, OK 74103



 EVENTS
  None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.              Issue: BREACH OF AGREEMENT - CONTRACT(CONTRACT)
                         Filed By: ART OF MANLINESS LLC
                         Filed Date: 07/12/2019

                         Party Name                          Disposition Information
                         Defendant:
                         URBANDADDY INC
                         Defendant:
                         BROUMAND, LANCE

                                                                                   EXHIBIT
DOCKET
                                                                         5
Date              Code                    Description                                                             Count Party         Amount
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 7 of 30
 Date      Code        Description                                      Count Party   Amount
07-12-2019 TEXT        CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.    1

07-12-2019 CONTRACT    BREACH OF AGREEMENT - CONTRACT

07-12-2019 DMFE        DISPUTE MEDIATION FEE                                            $ 7.00

07-12-2019 PFE1        PETITION                                                       $ 163.00
                       Document Available (#1044304653) nTlFF   PDF

07-12-2019 PFE7        LAW LIBRARY FEE                                                  $ 6.00

07-12-2019 OCISR       OKLAHOMA COURT INFORMATION SYSTEM                               $ 25.00
                       REVOLVING FUND

07-12-2019 OCJC        OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS                          $ 1.55
                       REVOLVING FUND

07-12-2019 OCASA       OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                       $ 5.00

07-12-2019 SSFCHSCPC SHERIFF'S SERVICE FEE FOR COURTHOUSE                             $ 10.00
                     SECURITY PER BOARD OF COUNTY COMMISSIONER

07-12-2019 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON                                $ 1.00
                      COURTHOUSE SECURITY PER BOARD OF COUNTY
                      COMMISSIONER

07-12-2019 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55                         $ 0.16
                       COLLECTION

07-12-2019 SJFIS       STATE JUDICIAL REVOLVING FUND - INTERPRETER                     $ 0.45
                       AND TRANSLATOR SERVICES

07-12-2019 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55                       $ 0.23
                      COLLECTIONS

07-12-2019 DCADMINO5   DISTRICT COURT ADMINISTRATIVE FEE ON $5                         $ 0.75
                       COLLECTIONS

07-12-2019 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON                             $ 1.50
                      COURTHOUSE SECURITY PER BOARD OF COUNTY
                      COMMISSIONER

07-12-2019 CCADMINO4   COURT CLERK ADMINISTRATIVE FEE ON                               $ 0.50
                       COLLECTIONS

07-12-2019 LTF         LENGTHY TRIAL FUND                                             $ 10.00

07-12-2019 TEXT        OCIS HAS AUTOMATICALLY ASSIGNED JUDGE
                       MORRISSEY, LINDA G. TO THIS CASE.
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 8 of 30
 Date      Code      Description                                          Count Party       Amount
07-12-2019 ACCOUNT   RECEIPT # 2019-3967652 ON 07/12/2019.
                     PAYOR: HALL ESTILL TOTAL AMOUNT PAID: $ 232.14.
                     LINE ITEMS:
                     CJ-2019-2782: $163.00 ON AC01 CLERK FEES.
                     CJ-2019-2782: $6.00 ON AC23 LAW LIBRARY FEE CIVIL
                     AND CRIMINAL.
                     CJ-2019-2782: $1.66 ON AC31 COURT CLERK
                     REVOLVING FUND.
                     CJ-2019-2782: $5.00 ON AC58 OKLAHOMA COURT
                     APPOINTED SPECIAL ADVOCATES.
                     CJ-2019-2782: $1.55 ON AC59 COUNCIL ON JUDICIAL
                     COMPLAINTS REVOLVING FUND.
                     CJ-2019-2782: $7.00 ON AC64 DISPUTE MEDIATION
                     FEES CIVIL ONLY.
                     CJ-2019-2782: $0.45 ON AC65 STATE JUDICIAL
                     REVOLVING FUND, INTERPRETER SVCS.
                     CJ-2019-2782: $2.48 ON AC67 DISTRICT COURT
                     REVOLVING FUND.
                     CJ-2019-2782: $25.00 ON AC79 OCIS REVOLVING FUND.
                     CJ-2019-2782: $10.00 ON AC81 LENGTHY TRIAL FUND.
                     CJ-2019-2782: $10.00 ON AC88 SHERIFF'S SERVICE FEE
                     FOR COURT HOUSE SECURITY.

07-26-2019 SMF       SUMMONS FEE - 2                                                        $ 20.00

07-26-2019 ACCOUNT   RECEIPT # 2019-3973685 ON 07/26/2019.
                     PAYOR: HALL ESTILL TOTAL AMOUNT PAID: $ 20.00.
                     LINE ITEMS:
                     CJ-2019-2782: $20.00 ON AC01 CLERK FEES.

08-21-2019 S         PARTY HAS BEEN SUCCESSFULLY SERVED. LANCE                 BROUMAND,
                     BROUMAND SERVED / PERS SERV / ON 8-8-19 BY PS             LANCE
                     Document Available (#1044482981)[]TIFF ,PDF

08-21-2019 S         PARTY HAS BEEN SUCCESSFULLY SERVED.                       URBANDADDY
                     URBANDADDY INC SERVED / CORP SERV TO LYNANNE              INC
                     GARES / ON 8-12-19 BY PS
                     Document Available (#1044482985)[]TIFF , „,PDF
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 9 of 30




                 EXHIBIT 2
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 10 of 30




                                           111,1111111110,1116 ,1111
                         IN THE DISTRICT COURT OF TULSA COUNTY
                                   STATE OF OKLAHOMA

     ART OF MANLINESS,LLC,
                                                          CJ-2019.02782
                   Plaintiff,

     v.
                                                      invriA G. tvIORRISSEY
                                                          Case No.


     URBANDADDY,INC. and                                                     DISTRIOT CIF%
     LANCE BROUMAND                                                         F I
                   Defendants.                                                   JUL 12 2019
                                                                           DON NEWBERRY, Court Clerk
                                                                           STATE OF OKLA. TULSA COUNTY
                                              PETITION

            Plaintiff Art of Manliness, LLC ("Plaintiff'), for its claims against Defendants

     UrbanDaddy, Inc. ("UrbanDaddy") and Lance Broumand ("Broumand") (collectively,

    "Defendants"), alleges and states as follows:

                                PARTIES,JURISDICTION,AND VENUE




                                                                                                         3onin ad3EM3H HOU
                                                                                                  eta


            1•     Plaintiff is an Oklahoma limited liability company with a principal place it

     business in Tulsa, Oklahoma.       Plaintiff owns and operates the men's interest websi4e
                                                                                          t

     www.artofmanliness.com ("Website").                                                         17



                                                                                                          M8313
            2.     Defendant UrbanDaddy is a foreign corporation organized under the laws ofthe

     State of Delaware with its principal place of business in New York City, New York. UrbanDaddy

     is a lifestyle media company, focused on the intersection between hyper-relevant content and

     digital innovation. UrbanDaddy owns or operates a portfolio of websites, newsletters, and

     applications that deliver content, tools, and community applications. UrbanDaddy was founded

     by Defendant Broumand in 2005.

            3.     Defendant Broumand is an individual believed to reside in New York City, New


                                            EXHIBIT
                                              c;2,
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 11 of 30




     York.

             4.      Defendants deliberately engaged in significant activities in Oklahoma, including

     routinely doing business and purposefully marketing UrbanDaddy's products and services to

     customers within the State of Oklahoma, including Tulsa County.

             5.     Defendants maintain and operate a commercial website through which customers

     located within the State of Oklahoma can immediately engage in business with Defendants.

             6.     Defendants voluntarily elected to do business with Plaintiff, an Oklahoma limited

     liability company. This included,among other things, selling sponsorships and display advertising

     campaigns for placement on the Website.

             7.     Defendant Broumand traveled to Tulsa, Oklahoma to discuss contractual

     obligations, advertising strategies, to secure Plaintiffs business, and other aspects of the parties'

     relationship and dealings.

             8.     Defendants deliberately engaged in significant activities within Oklahoma,

     including paying Plaintiff quarterly advertising and marketing revenues and mailing the same to

     Plaintiffs principal place of business.

             9.     During all times relevant to this lawsuit, Defendants routinely and purposefully

     called Plaintiff in Oklahoma, directed electronic and postal communications to Plaintiff in

     Oklahoma, and voluntarily engaged in a contractual relationship with Plaintiffin Oklahoma.

             10.    Accordingly, this Court has subject matter jurisdiction and venue is proper in Tulsa

     County.

                                         BACKGROUND FACTS

             1 1.   The Website is a one-stop resource for actionable advice that covers every aspect

    of a man's life: character, career, relationships, fitness, style, skills, and much more.



                                                      2
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 12 of 30




             12.     Plaintiff devotes portions of the Website for the display of advertisements or

     sponsorships.

             13.     Plaintiff and Defendants agreed that Defendants would represent, manage, and sell

     digital advertising and sponsorship campaigns for placement on the Website.

             14.     Defendants managed and controlled this advertising inventory.

             15.     Plaintiff provided Defendants with administrative access to the Website and its

     confidential analytics. As a result, Defendants could and did make changes to the code of the

     Website and monitored web traffic.

            16.      UrbanDaddy was paid by third-party advertisers and sponsors for the

     advertisements that were placed on the Website.

            17.      Defendants further engaged in advertising or sponsorship campaigns and then

    failed to collect advertising revenues from third-parties for the benefit ofPlaintiff.

            18.      Defendants further persuaded Plaintiff to allow them to manage Plaintiff's

     programmatic advertising. Prior to this, in the absence of an advertising or sponsorship campaign,

    Plaintiff's programmatic tags would be utilized to fill advertising space on the Website with

    payment being made directly from a programmatic advertiser to Plaintiff.

            19.      Defendants, however, advised Plaintiff that allowing them to manage all

    programmatic advertising would decrease load times and would improve the viewabilty of

    advertisements, all of which would result in increased and larger direct sold campaigns.

            20.      Under these agreements, UrbanDaddy agreed that it would compensate Plaintiff by

    paying Plaintiff a percentage of all advertising revenue. UrbanDaddy further agreed that it would

    pay Plaintiff all amounts earned from programmatic advertising. Such payments were to be made

    quarterly.



                                                     3
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 13 of 30




             21.    UrbanDaddy failed to pay Plaintiffquarterly advertising revenues in Fourth Quarter

     2017, First Quarter 2018, Second Quarter 2018, Third Quarter 2018, and Fourth Quarter 2018.

            22.     Upon information and belief, instead of paying Plaintiff its quarterly advertising

     revenue, Defendants used Plaintiff's advertising revenue and monies owed to it to fund other,

     unrelated advertising campaigns, business operating expenses, or personal compensation of

     Defendants.

            23.     When confronted with this misappropriation, Defendants acknowledged these

     amounts were owed to Plaintiff and again promised to pay Plaintiff the quarterly revenue

     payments.

                                 COUNT I — BREACH OF CONTRACT

            24.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

     through 23 as iffully set forth herein.

            25.     A contract existed between Plaintiff and Defendants whereby Plaintiff agreed to

     allow Defendants to represent, manage,and sell digital advertising and sponsorship campaigns for

     placement on the Website. Defendant UrbanDaddy was paid by third-parties for the advertising

     and sponsorship placements.

            26.     In exchange, Defendants agreed to pay Plaintiff a percentage of the advertising

     revenues on a quarterly basis.

            27.     Plaintiff fully performed by allowing Defendants to place advertising and

     sponsorship material on the Website.

            28.     In addition to UrbanDaddy, Defendant Broumand represented and promised that he

     would personally pay all amounts owed by UrbanDaddy to Plaintiff Plaintiff accepted and

     permitted Defendants to continue running advertising and sponsorship campaigns on the Website



                                                    4
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 14 of 30




     uninterrupted during Fourth Quarter 2018.

            29.     Defendants breached the parties' agreement by failing, despite repeated demands,

     to pay Plaintiff the advertising revenue and other monies owed it.

            30.     Plaintiff has suffered damages as a direct result ofDefendants' breach in an amount

     to be determined at trial, but in excess ofthe amount required for diversity jurisdiction pursuant to

     Section 1332 of Title 28 ofthe United States Code.

                            COUNT II — FRAUD/MISREPRESENTATION

            31.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

    through 30 as if fully set forth herein.

            32.     Defendants intentionally mislead and misrepresented to Plaintiff that Defendants

     would pay Plaintiff all advertising revenues and other monies due it.

            33.     Defendants further intentionally mislead Plaintiff concerning Plaintiff's

     programmatic advertising by representing to Plaintiff that allowing them to manage all

     programmatic advertising on the Website would decrease load times, improve the viewabilty of

     advertisements, and increase direct sold campaigns. In reality, this simply allowed Defendants to

    directly receive Plaintiff's programmatic advertising revenues.

            34.     Defendants intentionally mislead and misrepresented to Plaintiff that if it allowed

    advertising and sponsorship campaigns to continue uninterrupted in Fourth Quarter 2018 that all

    amounts owed would be paid in First Quarter 2019.

            35.     Defendants made such material false statements and representations to Plaintiff

     with knowledge of their falsity and intending that Plaintiff would act in reliance on the same by

    permitting advertising and sponsorship campaigns uninterrupted on the Website during Fourth

    Quarter 2018.


                                                      5
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 15 of 30




            36.     Alternatively, Defendants made such material false statements and representations

     recklessly without knowledge of its truth or falsity, as a positive assertion, intending that Plaintiff

     would act or rely upon it.

            37.     Alternatively, Defendants owed Plaintiff a duty of full disclosure concerning their

     ability or intention to pay Plaintiffamounts owed. Defendants either materially misstated or failed

    to disclose their ability or intentions to pay Plaintiff amounts owed.

            38.     Plaintiff relied on Defendants' false statements and representations to its detriment.

    For example, in reliance on Defendants' false statements and representations, Plaintiff permitted

    Defendants to continue running advertising and sponsorship campaigns uninterrupted during

    Fourth Quarter 2018. Defendants did so, earning significant revenue from the third-party

    advertisers and sponsors. To date, and despite repeated demands, Defendants have refused and

    failed to pay all amounts owed Plaintiff from advertising and sponsorship revenues from Fourth

    Quarter 2017 through Fourth Quarter 2018.

            39.     Plaintiff has suffered damages as a direct result of Defendants' wrongful actions in

    an amount to be determined at trial, but in excess of the amount required for diversity jurisdiction

    pursuant to Section 1332 of Title 28 ofthe United States Code.

            40.     Furthermore, Defendants acted intentionally, maliciously, and in reckless disregard

    for the rights of Plaintiff. As a result, Plaintiff is entitled to an award of punitive damages for the

    sake of example and by way of punishing Defendants.

                                       COUNT III — NEGLIGENCE

            41.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

    through 40 as if fully set forth herein.

            42.     Defendants owed a duty of care to Plaintiffto protect Plaintifffrom injury.


                                                       6
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 16 of 30




            43.     Defendants breached their duty of care to Plaintiff by continuing to run advertising

     and sponsor campaigns on the Website knowing that they either would not be able to collect

     revenue from third-parties or knowing that revenues would not be paid to Plaintiff and by

     redirecting programmatic advertising revenue away from Plaintiff and to Defendants without

     ensuring that Plaintiff would be paid.

            44.     In doing so, Defendants commandeered valuable advertising space on the Website

     that would have been used by Plaintiff for other advertising or sponsor campaigns unrelated to

     Defendants.

            45.     As a direct and proximate result ofDefendants breach oftheir duty ofcare, Plaintiff

     has suffered damages in an amount to be determined at trial, but in excess ofthe amount required

    for diversity jurisdiction pursuant to Section 1332 of Title 28 ofthe United States Code.

            46.     Furthermore, Defendants acted intentionally, maliciously,and in reckless disregard

    for the rights of Plaintiff. As a result, Plaintiff is entitled to an award of punitive damages for the

     sake of example and by way of punishing Defendants.

                           COUNT IV — BREACH OF FIDUCIARY DUTY

            47.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

    through 46 as if fully set forth herein.

            48.     A fiduciary relationship existed between Plaintiff and Defendants that created

    fiduciary duties that Defendants owed to Plaintiff.

            49.     Defendants held themselves out to be a leaders of online marketing for online

    presences such as the Website.

            50.     Defendants enjoyed a position of trust and confidence with Plaintiff such that

    Defendants acquired influence over Plaintiff. For example, Plaintiff provided Defendants with


                                                      7
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 17 of 30




     administrative access to the Website and analytics at Defendant's request. Defendants demanded

     this high-level access under the pretense that they would easily be able to make changes to the

     Website's code and monitor web traffic, thereby improving the profitability of Plaintiff.

            51.      Defendants further utilized their position of influence on Plaintiff to convince

    Plaintiffto continue engaging in Defendants' marketing and sponsor campaigns.

            52.      Defendants utilized their position of influence on Plaintiff by promising that they

     would act in Plaintiff's best interests.

            53.      Defendants breached their fiduciary duties to Plaintiff by, among other things,

    failing to act reasonably and by engaging in conduct damaging to Plaintiff, including Defendants

     misappropriation of monies owed to Plaintiff along with deceit, dishonesty, and deception.

            54.      Defendants additionally breached their fiduciary duties to Plaintiff by engaging in

    advertising or sponsorship campaigns and failing to collect advertising revenues from third-parties

    for the benefit ofPlaintiff.

            55.     Defendants further breached their fiduciary duties to Plaintiff by gaining control of

    Plaintiff's programmatic advertising under the pretense that Defendants would increase Plaintiff's

    profitability. In reality, Defendants redirected programmatic advertising revenue away from

    Plaintiff and to Defendants without ensuring that Plaintiff would be paid.

            56.     Plaintifftrusted and relied upon Defendants to act with good conduct, integrity, and

    loyalty and to protect Plaintiff's interests.

            57.     Plaintiff has been harmed as a direct result of Defendants' breach oftheir fiduciary

    duties and misrepresentations in an amount to be determined at trial, but in excess of the amount

    required for diversity jurisdiction pursuant to Section 1332 of Title 28 ofthe United States Code.

            58.     Furthermore, Defendants acted intentionally, maliciously, and in reckless disregard



                                                     8
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 18 of 30




    for the rights of Plaintiff. As a result, Plaintiff is entitled to an award of punitive damages for the

    sake of example and by way of punishing Defendants.

                                  COUNT V — UNJUST ENRICHMENT

            59.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

    through 58 as if fully set forth herein.

            60.     Defendants, as a result of their actions as alleged herein, have been unjustly

    enriched at Plaintiffs expense.

            61.     Defendants have unjustly retained these monies and benefits that, in equity and

    good conscience, they should not be allowed to retain.

            62.     Worse still, Defendants intentionally misled and took advantage of Plaintiff by

    promising that payments were forthcoming so that Plaintiff would not remove such advertisement

    and sponsorship campaigns from the Website.

            63.     Defendants have money in their hands that, in equity and good conscience, they

    should not be allowed to retain.

                          COUNT VI — ACCOUNTING & DISGORGMENT

            64.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

    through 63 as if fully set forth herein.

           65.      Plaintiff seeks an equitable accounting of such monies and disgorgement of such

    monies, including recovery for monies wrongfully retained by Defendants.

                               COUNT VII — CONSTRUCTIVE TRUST

           66.      Plaintiff incorporates by reference the allegations contained in Paragraphs 1

    through 65 as if fully set forth herein.

           67.      Defendants hold property of Plaintiff which they ought not, in equity and good


                                                      9
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 19 of 30




     conscience, be allowed to retain. Such property and monies, including any property obtained by

     such monies, should be placed in a constructive trust and transferred to Plaintiff.

                                     PRAYER FOR RELIEF

            WHEREFORE,Plaintiff Art of Manliness, LLC asks that(i)judgment be rendered in its

    favor and against Defendants UrbanDaddy, Inc. and Lance Broumand,jointly and severally, in an

     amount exceeding $75,000 to be proven at trial, plus prejudgment and postjudgment interest;(ii)

    for an award of punitive damages as allowed by law; (iii) for an award of Plaintiffs reasonable

    attorney's fees and costs as permitted by law;(iv) that Defendants be required to account for and

     disgorge any monies wrongfully held;(v)that the Court impose a constructive trust over property

    of Plaintiff that Defendants wrongfully hold for the benefit of Plaintiff; and (vi) for such other

    relief as the Court may deem just and equitable.

            JURY TRIAL DEMANDED.

                                                        Respectfull



                                                       Jerrick L.    ,OBA No. 30876
                                                       HAL        STILL,HARDWIC        ABLE,
                                                             DEN & NELSON,P.0
                                                       320 South Boston Avenue. uite 200
                                                       Tulsa, OK 74103-3706
                                                       Telephone(918)594-0400
                                                       Facsimile(918)594-0505

                                                        ATTORNEY FOR PLAINTIFF




                                                     10
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 20 of 30




                 EXHIBIT 3
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 21 of 30



                                                                                         11111111J118121911 811, ,1 ,1
                              IN THE DISTRICT COURT OF TULSA COUNTY                                          CkURio
                                        STATE OF OKLAHOMA
                                                                                              AUG 21 2019
       ART OF MANLINESS,LLC,
                                                                                       DON
                                                                                      STATENEWBERRY,   Court
                                                                                           OF OKLA. TULSA Clerk
                         Plaintiff,                     Case No: CJ-2019-02782                            COUNTY
      v.                                                Honorable Linda G. Morrissey

      URBANDADDY,INC. and
      LANCE BROUMAND,

                         Defendants.

                                                  SUMMONS

              To the above named Defendant(s):      URBANDADDY,INC.

            You have been sued by the above-named Plaintiff and you are directed to file a written
     answer to the attached Petition in the office ofthe Court Clerk in the County named above within
     twenty(20)days after service ofthis Summons upon you, exclusive ofthe day ofservice. Within
     the same time, a copy of your answer must be delivered or mailed to the attorney for the Plaintiff.
     Unless you answer the attached Petition within the time stated judgment may be rendered against
     you with costs ofthe action.

              Issued this       Co day of July, 2019.



                                                          By:
                                                                 Deputy Court Clerk
    (Seal)

     Attorneys for Plaintiff:
     Jerrick L. Irby, OBA No. 30876
     HALL,ESTILL,HARDWICK,GABLE,
     GOLDEN & NELSON,P.C.
     320 South Boston Avenue, Suite 200
     Tulsa, OK 74103-3706
     Telephone:(918)594-0400
     Facsimile:(918)594-0505
     Email:jirby@hallestill.com

           YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
      CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD
      BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
                   THE TIME LIMIT STATED IN THIS SUMMONS.
     4138836.1:004229:00002

                                                   EXHIBIT

                                              9
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 22 of 30




                                      Affidavit of Process Server
                           IN THE DISTRICT COURT OF TULSA COUNTY,STATE OF OKLAHOMA

 ART OF MANLINESS,LLC                                 VS    URBANDADDY,INC and LANCE BROUMAND
                                                                                              CJ-2019-02782
         PLAINTIFF/PETITIONER                                DEFENDANT/RESPONDENT                                    CASE NUMBER

   KEVIN S. DUNN                               being first duly sworn, depose and say: that I am over the age of 18 years and
  not a party to this action, and that within the boundaries of the state where service was effected, I was authorized by law to
  perform said service. RECEIVED 8/12/19

  Service: I served URBANDADDY,INC.
                                                NAME OF PERSON / ENTITY BEING SERVED

  with (list documents)
                       SUMMONS;PETITION
  by leaving   with LYNANNE GARES                                                 MANAGING AGENT                                     At
                                     NAME                                        RELATIONSHIP
  ❑ Residence
                                     ADDRESS                                            CITY / STATE
       Business C/O CORPORATION SERVICE COMPANY,251 LITTLE FALLS DRIVE, WILMINGTON,DE 19808
                                     A UUKLb5                                           411Y/blAlt


  On                          8/12/19                           AT                  4:15 PM
                            DATE                                                     TIME

  Thereafter copies of the documents were mailed by prepaid, first class mail on
                                                                                                                     DATE
  from
                    CITY                    STATE                          ZIP
  Manner of Service:
      CORPORATE
  ❑ Personal: By personally delivering copies to the person being served.
  ❑ Substituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being
  served with a member of the household over the age of             and explaining the general nature of the papers.
  ❑ Substituted at Business: By leaving, during office hours, copies at the office of the person/entity being served with
  the person apparently in charge thereof.
  ❑ Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.
 Non-Service: After due search, careful inquiry and diligent attempts at the address (es) listed above, I have been
 unable to effect process upon the person/entity being served because of the following reason(s):

  ❑ Unknown at Address     ❑ Moved, Left no Forwarding           ❑ Service Canceled by Litigant ❑ Unable to Serve in Timely Fashion
  ❑ Address Does Not Exist ❑ Other

  Service Attempts: Service was attempted on:(1)                                                       (2)_
                                                                    DATE                TIME                  DATE                 TIME

 (3)                                            (4)                                             (5)
             DATE             TIME                           DATE                TIME                         DATE          TIME

                Age 45         Sex FEMALE    Race   WHITE   Height 5'5           Weight 180            HAIR BROWN



                                                                                                   SIGNATURE OF PROCESS SERVER

  SUBSCRIBED AND SWORN to before me this 12TH                            day of AUGUST                   2019.

                                 •ORRIS ANELO BRITT
                                   NOTARY PUBLIC                                                   SIGNATURE OF NOTARY PUBLIC
                                 TATE OF DELAWARE
                                N unission Expires May 1, 2022                    NOTARY PUBLIC for the state of   DELAWARE

                                                 N ATIMIAI AgSnrierurm     nF PROFFcRiiINAI    PlitirFRR RFRVCPS
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 23 of 30




                 EXHIBIT 4
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 24 of 30


                                                                                          II               11
                                                                                            D
                                                                                           P ISTRICT
                                                                                                I L COURT
                              IN THE DISTRICT COURT OF TULSA COUNTY                                        ED
                                        STATE OF OKLAHOMA                                  I° AUG48
                                                                                               4 22 19
                                                                                                         28019
                                                                                                            1 *1
                                                                                          DON
       ART OF MANLINESS,LLC,                                                              ST%NEWBRRY,
                                                                                              OF OKLA. Court Clerk
                                                                                                      TULSA COUNTY
                         Plaintiff,                        Case No: CJ-2019-02782
       v.                                                  Honorable Linda G. Morrissey

      URBANDADDY,INC. and
      LANCE BROUMAND,

                         Defendants.

                                                   SUMMONS

              To the above named Defendant(s):        LANCE BROUMAND

            You have been sued by the above-named Plaintiff and you are directed to file a written
     answer to the attached Petition in the office ofthe Court Clerk in the County named above within
     twenty(20)days after service ofthis Summons upon you,exclusive ofthe day ofservice. Within
     the same time, a copy of your answer must be delivered or mailed to the attorney for the Plaintiff.
     Unless you answer the attached Petition within the time stated judgment may be rendered against
     you with costs ofthe action.

              Issued this      Co     day of July, 2019.




                                                                  Deputy Court Clerk
    (Seal)

     Attorneys for Plaintiff:
     Jerrick L. Irby, OBA No. 30876
     HALL,ESTILL,HARDWICK,GABLE,
     GOLDEN & NELSON,P.C.
     320 South Boston Avenue, Suite 200
     Tulsa, OK 74103-3706
     Telephone:(918)594-0400
     Facsimile:(918)594-0505
     Email:jirby@hallestill.com

           YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
      CONNECTED WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD
      BE CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN
                   THE TIME LIMIT STATED IN THIS SUMMONS.
     4138826.1:004229:00002


                                                    EXHIBIT
     Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 25 of 30

IN THE DISTRICT COURT OF TULSA COUNTY STATE OF OKLAHOMA                                        Attorney: HALL, ESTILL, HARDWICK,
                                                                                                         GABLE, GOLDEN & NELSON,
                                                                                                         P.C.
 ART OF MANLINESS LLC
               •
                                                                                   Plaintiff(s)
                                                                                                   Index # CJ-2019-02782
                                       - against -

 URBANDADDY, INC., ETANO
                                                                               Defendant(s)        File # 185.91 (CC)

                                                                                                   AFFIDAVIT OF SERVICE

STATE OF NEW YORK: COUNTY OF NEW YORK ss:
ANDRE MEISEL BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on August 8, 2019 at 10:11 AM at

7 E. 14TH STREET APT. 923
NEW YORK, NY 10003

deponent served the within SUMMONS & PETITION on LANCE BROUMAND therein named
INDIVIDUAL        by delivering a true copy of each to said Respondent personally; deponent knew the person so served to be the person
                  described as the Respondent therein and he identified himself as such.

                  Deponent further states that he describes the person actually served as follows:

                   Sex          Skin Color            Hair Color              Age (Approx.)          Height(Approx.)        Weight(Approx)
                   MALE           WHITE                BLACK                       40                        5'8                 170



MILITARY         Person spoken to was asked whether the Respondent was in the military service of the State of New York or the United
SERVICE          States and received a negative reply. Upon information and belief based upon the conversation and observation as
                 aforesaid deponent avers that the Respondent is not in the military service of the State of New York or the United States
                 as that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.
                  DEPONENT HAD A PHOTOGRAPH OF SAID RESPONDENT FOR THE PURPOSE OF IDENTIFICATION AND WHICH
                  IS ANNEXED HERETO.




Sworn to me on: August 9, 2019
JOSEPH KNIGHT                          RALPH J MULLEN                     VINETTA BREWER
Notary Public, State of New York       Notary Public, State of New York   Notary Public, State of New York              ANDRE MEISEL
No. 01KN6178241                        No. 01MU6238632                    No. 4949206
Qualified In New York County           Qualified in Queens County         Qualified in Bronx County                    License #: 1372356
Commission Expires November 26, 2019   Commission Expires April 11,2023   Commission Expires April 3, 2023              I nvoice #: 726017
   UNITED PROCESS SERVICE, INC 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 -(212)619-0728 NYCDCA#1102045
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 26 of 30
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 27 of 30




                                           /)(vOi r]
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 28 of 30




                 EXHIBIT 5
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 29 of 30




HALL                                                                                                     Jerrick L. Irby

 ESTILL
    ATTORNEYS AT LAW
                                                                                 320 South Boston Avenue, Suite 200
                                                                                             Tulsa, OK 74103-3706
                                                                                         Direct Dial: (918)594-0589
                                                                                          Facsimile: (918)594-0505
                                                                                                  jirby@hallestill.com



                                                   April 23, 2019



                                                            CONFIDENTIAL FRE 408 & 12 O.S. 2408
                                                               SETTLEMENT COMMUNICATION


    VIA EMAIL: Ibrouinand@urbandaddv.corn
    and CMRRR #7018 0360 0001 5823 9748

    Lance Broumand
    URBANDADDY,INC.
    900 Broadway, Suite 1003
    New York, NY 10003

    Dear Mr. Broumand:

           This firm represents Art of Manliness, I,LC ("AOM") concerning its dispute with
    UrbanDaddy, Inc.("UD")and you, personally. On or about March 23, 2015, AOM entered into
    the Advertising and License Agreement("Agreement") with UD. The parties enjoyed a mutually
    beneficial relationship during the Agreement, which terminated by its own terms on December 31,
    2016. Thereafter, AOM and UD continued their relationship pursuant to an implied contract that
    arose as a result of the parties' conduct.

           In late 2017, UD stopped paying amounts owed to AOM. At that time you explained that
    UD was in a precarious cash flow position, but convinced AOM to allow UD to continue running
    campaigns on AOM's website based on the promise of future payment. Recently, AOM has
    learned that UD and you had the ability to pay AOM, but instead used the money owed to AOM
    to fund other campaigns unrelated to AOM, among other things. When confronted with this
    misappropriation, you acknowledged UD owes AOM in excess of $200,000.00 and personally
    guaranteed payment of the same. In reliance on UD and your promises and representations, AOM
    permitted UD to continue running its tags through December 31, 2018.

            AOM has sought for several months to resolve this dispute. Each time, however, you have
    provided additional broken promises and misrepresentations. To date, UD and you have failed to
    pay AOM the amounts that are uncontested and owed to AOM, with the exception of payments
    totaling $14,000.00. Worse still, AOM's most recent inquiries have been ignored.

            AOM prefers to resolve this matter without resorting to litigation. Accordingly, AOM will
    accept $150,000.00 as payment in full. This amount must be paid by May 3, 2019. Otherwise,
    I am authorized to proceed with filing a lawsuit in Oklahoma against UD and you, personally. In

                                                      EXHIBIT
                                   Hall, Estill,
                              Tulsa • Okla
                                                        5           , P.C.
                                                                    • Denver
Case 4:19-cv-00493-CVE-JFJ Document 2 Filed in USDC ND/OK on 09/06/19 Page 30 of 30



    April 23, 2019
    Page 2


    such event, AOM shall seek to recover its actual damages, punitive damages, and attorneys' fees
    and costs as permitted by law.

            This letter shall also serve as a demand that UD and you each preserve all documents,
    records, correspondence, and any other evidence that relates in any way to this dispute, including,
    but not limited to, UD's financial records and your personal financial records. Finally, UD and
    you should each avoid any transfers ofassets, as such transfers may constitute fraudulent transfers.
    If forced to proceed with litigation, AOM intends to seek a full accounting of UD and you,
    including seeking the appointment of a receiver for UD.

             All future communications should be directed to me.

                                                     Sincerely,

                                                     HALL,ESTILL, HARDWICK,GABLE,
                                                     GOLDEN & NE SON;P:e."




    JLI/tw
